DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        SYDRIA K. SCHAFFER,
                             Appellant,

                                     v.

     ALYSSABETH KLEIN, RUSSELL KLEIN and TRAVIS KLEIN,
                         Appellees.

                               No. 4D17-1728

                               [May 10, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Janis Brustares Keyser, Judge; L.T. Case No. 50-2012-GA-
000425.

  Kristen M. Fiore of Akerman LLP, Tallahassee and Christine M. Robbins
and Erin M. Maddocks of Akerman LLP, West Palm Beach, for appellant.

   Brian M. O’Connell, Ashley Crispin Ackal, Joielle A. Foglietta and Clara
C. Ciadella of Ciklin Lubitz & O’Connell, West Palm Beach, for appellees.

PER CURIAM.

   Affirmed.

GROSS, TAYLOR and KUNTZ, JJ., concur.


                           *          *          *

   Not final until disposition of timely filed motion for rehearing.